PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to remand this cause to the United States Board of Tax Appeals, which said stipulation is in the words and figures following, to wit:
“Whereas, the United States Board of Tax Appeals, by final decision dated April 24, 1936, entered the following order:
“Pursuant to the determination of the Board, as set forth in its report promulgated April 22, 1936, it Ordered and Decided: That there are deficiencies, together with penalties, as follows:
Year Deficiency Penalty
1928 $1,705.67 $426.42
1929 ■ $2,840.31 $710.08
1930 $1,691.85 $422.96
“Whereas, Herman R. Rosenbaum, successor trustee above, has filed a petition for review by this Court of said decision of the Board; and
“Whereas, there is hereto attached and made a part hereof, a certificate of the Clerk of the United States Board of Tax Appeals containing a statement of the case and showing that the appeal was duly taken by the said Herman R. Rosenbaum, successor trustee above, in order to show the jurisdiction of this Court; and
“Whereas, Herman R. Rosenbaum, successor trustee above, has offered to pay $1,000 to the Collector of Internal Revenue in full satisfaction of the Taxpayer’s liability concerning the calendar years 1928, 1929 and 1930, the taxpayer to pay his costs on review; and
“Whereas, the said offer has been accepted on behalf of the Attorney General of the United States; and
“Whereas, the said $1,000 has been paid by him, Herman R. Rosenbaum, successor trustee above, to the Collector of Internal Revenue, and, accordingly, the case is now fully compromised and settled, and the questions here presented have become moot;
“It Is Therefore Stipulated And Agreed by and between the parties, by their respective counsel, that the case may be remanded to the Board of Tax Appeals, with direction to enter an order that the income tax liability of this taxpayer for the calendar years 1928, 1929 and 1930 have been fully compromised and settled by and with the consent of the Attorney General by the acceptance of an offer of compromise of said liability that there is now no further deficiency for the years 1928, 1929 and 1930, the petitioner, Her*1016man R. Rosenbaum, successor trustee above, to pay his costs in. this Court.”
It is now here ordered and adjudged that this cause be docketed in this court, and pursuant to the foregoing stipulation.
It is further ordered and adjudged by this court that this cause be, and the same is hereby, remanded to the United States Board of Tax Appeals, with directions to enter an order that the income tax liability of the taxpayer for the calendar years 1928, 1929, and 1930 have been fully compromised and settled by and between and with the consent of the Attorney General by the acceptance of án offer in compromise of said liability that there is now no further deficiency for the years 1928, 1929, and 1930. It is further ordered that the petitioner, Herman R. Rosenbaum, successor trustee, pay his costs in this' court, pursuant to the foregoing stipulation.